ADVISORY ACTION
The proposed amendments raise new issues that require a further search and consideration such as the broader amended limitation following the recitation of “a holding container” in claims 1 and 20. 
Contrary to applicant’s remarks filed March 10th, 2022 on Pg. 7 that Blessing fails to describe an elongated rod and a closed sidewall, office action filed February 22, 2022 discloses Blessing describing an elongated rod, 50, see modified Fig. 2, 4 and sidewalls closed by lid, 38. 
Furthermore, even though Blessing has a purpose of preserving fluid it is still capable of performing the purpose of the instant disclosure, since Blessing teaches all structural limitations of the claimed invention. Blessing’s apparatus is capable of having the plate, 40, 18 being located at the bottom of the holding container, 12 so that the material can be positioned above the plate and around the rod.  
Regarding the amended claim 20 and applicant’s discussion of Siemens on Pg. 9 of the remarks filed March 10th, 2022, the joint compound and water are not necessary parameters/elements of a mud mixture system unlike in the case of Siemens where the powdered materials were necessary parameters of the fluidized bed. For example, a mud mixture can be formed using soil and water or any other liquid or dirt, clay, sand and any other liquid. Therefore, this points to the conclusion that the joint compound and water are items with which the claimed structure could be used during an intended operation of mixing and add no distinguishable structural feature to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774